             Case 1:19-cv-00658-JRN Document 12 Filed 10/09/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

ROSEMARIE WEIGAND,

Plaintiff,                                           Case No. 1:19-cv-00658-JRN
        v.

TEXAN CREDIT CORPORATION,

Defendant.


                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE ROSEMARIE WEIGAND (“Plaintiff”) hereby notifies the

Court that the Plaintiff and Defendant have settled all claims between them in this matter and

are in the process of completing the final closing documents and filing the dismissal. The

Parties anticipate this process to take no more than 60 days and request that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement. The Parties

propose to file a stipulated dismissal with prejudice within 60 days of submission of this

Notice of Settlement and pray the Court to stay all proceedings until that time.


Respectfully submitted this 9th day of October 2019.




                                                       s/ Nathan C. Volheim
                                                       Nathan C. Volheim, #6302103
                                                       Sulaiman Law Group, Ltd.
                                                       2500 S. Highland Avenue, Suite 200
                                                       Lombard, IL 60148
                                                       (630) 575-8181 x113
                                                       nvolheim@sulaimanlaw.com
                                                       Attorney for Plaintiff




                                                 1
            Case 1:19-cv-00658-JRN Document 12 Filed 10/09/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
